Exhibit 99.3 Report of Independent Auditors Members Desert Stateline Holdings, LLC We have audited the accompanying financial statements of Desert Stateline Holdings, LLC and Subsidiary, which comprise the consolidated balance sheets as of November30, 2016 and December 31, 2015, and the related consolidated statements of income, changes in members' equity, and cash flows for the period from January 1, 2016 to November 30, 2016 and the period from August 31, 2015 (Date of Acquisition) to December 31, 2015, and the related notes to the consolidated financial statements.
